Citation Nr: 0406614	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for spondylosis, claimed as 
a bad back. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.   

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  Thereafter, 
the veteran was scheduled for a personal hearing on December 
10, 2003.  In September 2003 and early December 2003, the 
veteran notified the Board that he was unable to attend his 
scheduled hearing.  In the December 2003 letter, he asked to 
have his appeal reviewed on the evidence of record.  In view 
of this, the veteran's request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

In an unappelaed August 1974 decision, the RO denied service 
connection for pain in the neck and left arm.  In the April 
2003 statement of the case, the RO indicated that the 
veteran's claim of entitlement to service connection for 
spondylosis, claimed as a bad back, was considered a new and 
separate claim.  Therefore, the Board notes that insofar as 
the veteran has in the past been denied entitlement to 
service connection for neck pain, his claim of entitlement to 
service connection for spondylosis at this time is more 
appropriately viewed as a new claim.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996); cf. Ashford v. Brown, 10 
Vet. App. 120, 123 (quoting Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); (citing McGraw v. Brown, 7 Vet. App. 138, 
142 (1994); cf. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996)).  The Board additionally notes that in the veteran's 
notice of disagreement, dated January 2003, he indicated that 
his claim is for service connection for an injury to the 
cervical spine, which he had claimed as a back injury.  If 
the veteran desires to pursue a claim to reopen his 
previously denied claim of entitlement to service connection 
for pain in the neck and left arm, he should so inform the RO 
such that appropriate action may be taken. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran does not have a currently diagnosed back 
disability, to include spondylosis, nor is there any 
competent medical evidence demonstrating that a back 
disability is related to a disease or injury which had its 
onset in, or is otherwise related to, service. 


CONCLUSION OF LAW

A back disability, to include spondylosis, was neither 
incurred in nor aggravated by the veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
provisions of the VCAA and implementing regulations are 
applicable to the veteran's claim.  
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 14.  
 
The Board observes that the veteran filed his initial claim 
for service connection for a back disability in October 2002, 
after the enactment of the VCAA.  The Board concludes, for 
reasons herein, that VA has complied with the VCAA duty to 
notify and duty to assist requirements as set forth in 
Quartuccio and Pelegrini, supra.

With respect to VA's duty to notify, in November 2002, after 
receipt of the veteran's initial claim of entitlement to 
service connection for spondylosis, claimed as a bad back, 
and prior to initial adjudication of that issue, the RO sent 
a letter to the veteran explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
to include a release form for VA to obtain any identified 
private records.  The RO specifically advised the veteran 
that evidence of a current disability and a nexus between 
such and service was necessary.  Additionally, the RO 
informed the veteran that there were no treatment reports at 
the VA Medical Center in Charleston, which he had identified 
in his October 2002 claim.  The RO stated that such records 
had been requested, but the Charleston VA Medical Center 
indicated that there were no progress notes for the veteran.  
An earlier medical record from this facility, dated in 1973, 
is part of the veteran's claims file.

The Board acknowledges that the November 2002 letter 
requested a response within 30 days.  That letter also 
indicated that the veteran had up to one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The Board notes that a recently 
enacted amendment to the VCAA clarified that the one-year 
time period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ___).  The Board 
observes that more than one year has passed since the date of 
the VCAA letter and in the veteran's December 2003 letter he 
indicated that he wished to have his appeal reviewed on the 
evidence of record such that no prejudice has resulted. 

Additionally, in the April 2003 statement of the case, the RO 
advised the veteran of the evidence that had been considered, 
the laws and regulations governing his claim, and the reasons 
and bases for the denial.  Thus, the veteran has been 
afforded appropriate notice under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Thereafter, the veteran was again 
afforded an opportunity to submit or identify additional 
evidence.  He did not do so, but, rather, in his December 
2003 letter withdrawing his request for a hearing, he 
indicated that he wished to have his appeal reviewed based on 
the evidence submitted. 

With respect to VA's duty to assist the veteran, he indicated 
in his October 2002 claim that he received treatment while in 
service at Reynolds Army Hospital on Fort Sill, Oklahoma, and 
was currently receiving treatment at the VA Medical Center in 
Charleston, South Carolina.  The Board notes that the RO has 
obtained service medical records, to include records from 
Reynolds Army Hospital on Fort Sill, Oklahoma, and has 
attempted to obtain treatment records from the Charleston VA 
Medical Center.  However, the RO's search for treatment 
reports revealed that there were no records for the veteran 
on file at the Charleston VA Medical Center.  The veteran was 
advised of this action in the April 2003 statement of the 
case and did not identify any additional records or sources 
of treatment.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, a current VA examination to 
determine whether the veteran has a back disability and 
whether it is etiologically related to service is not 
necessary to decide the claim.  Any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of a back injury or 
disease in service or thereafter and in view of the negative 
findings in regard to the back on the separation examination 
from service there is no competent basis upon which to 
conclude that any current back complaints are related to 
service.  In addition, no competent medical evidence even 
suggesting such causal connection has been submitted or 
identified by the veteran.  

The Board lastly notes that neither the veteran nor his 
representative has identified any other evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Additionally, although the veteran was offered 
an opportunity to present testimony at a personal hearing, he 
withdrew his request for such a hearing.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is sufficient to decide the claim 
at this time.

II.  Service Connection for Spondylosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while serving on active duty he 
fell off a military truck, injuring his back.  He states that 
he was treated at the Reynolds Army Hospital on Fort Sill, 
Oklahoma, for this injury.  As a result, the veteran claims 
that he is entitled to service connection for a back 
disability, to include spondylosis.  

The relevant medical evidence contained in the claims file 
includes the veteran's service medical records and a 
Charleston VA Hospital record from June 1973.  

The veteran's service medical records include treatment 
records from Reynolds Army Hospital on Fort Sill, Oklahoma.  
On the veteran's service entrance examination, dated in 
October 1968, he indicated that he had been treated within 
the previous five years for pain in the neck.  The examining 
physician noted that the veteran had occasional pain in the 
neck, cause unknown, but currently was not having trouble 
with the pain.  There were no complaints or findings 
regarding the veteran's back.  Medical treatment records 
during service reflect that the veteran sought treatment for 
a variety of complaints not referable to this claim.  There 
were no complaints or findings of back pain or injury.  On 
the veteran's separation examination, dated August 1971, he 
indicated that he had not sought treatment from a physician, 
other health professional, or himself, within the past five 
years for any condition.  The veteran also answered "no" to 
whether he had back trouble of any kind.  Clinical evaluation 
of the spine was reported to be normal.  

Approximately two years after the veteran's discharge from 
service, in June 1973, the veteran's left arm and neck were 
examined at the Charleston VA Hospital.  Narrowing of the C-
4, C-5 bilateral intervertebral foramen was noted.  The 
veteran was subsequently diagnosed with atrophy and weakness 
of the left shoulder and proximal muscles of the left arm, 
most likely due to brachial neuritis.  There was no reference 
in this medical record to any complaints or findings of a 
back disability or injury related to service. 

Furthermore, the record contains no competent medical opinion 
linking a current back disability, to include spondylosis, to 
the veteran's military service.  Instead, the evidence of a 
nexus between active duty service and a back disability is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
a back disability and service, the veteran is not entitled to 
service connection on a direct basis.  

The Board has considered the veteran's claim of having 
injured his back after falling off a military truck during 
service; however, in the absence of any objective medical 
evidence of a back injury or disease in service or thereafter 
there is simply no competent medical evidence to support his 
claim for service connection.  For the foregoing reasons, the 
evidence of record does not support entitlement to service 
connection for his claimed back injury. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability, to include 
spondylosis.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for spondylosis, claimed as a bad back, is 
denied. 



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



